By the Court.
The employee was injured while attempting to clean the globe or bulb of an electric light, in order to obtain more illumination for her work as weaver. She testified that she “had cleaned these globes sometime ago. She did not think she cleaned them very often. . . . She had seen weavers in the little room cleaning globes.” “She never saw weavers in that room cleaning globes.” Another witness testified that weavers in that room did clean bulbs. The overseer testified that he never told any of the weavers not to clean the bulbs, that he had “seen weavers clean bulbs *538at various times. . . . There was no one there whose specific duty was to clean bulbs.” There was other evidence tending to show that it was no part of the weaver’s duty to. clean the globe or bulb. The question whether the injury arose while the employee was working in the course of her employment was one of fact. There was evidence to support the finding of the board. It must stand. Pass’s Case, 232 Mass. 515. Chisholm’s Case, 238 Mass. 412, 419.

Decree affirmed.